 



EXHIBIT 10.3

Loan No. ML0988S01A

UNCOMMITED REVOLVING CREDIT SUPPLEMENT

     THIS SUPPLEMENT to the Master Loan Agreement dated January 22, 2004 (the
“MLA”), is entered into as of March 4, 2004 between CoBANK, ACB (“CoBank”) and
CHS Inc., Inver Grove Heights, Minnesota (the “Company”), and amends and
restates the Supplement dated January 22, 2004.

     SECTION 1. Uncommitted Revolving Credit Facility. On the terms and
conditions set forth in the MLA and this Supplement, and subject to CoBank’s
sole discretion, CoBank may make loans to the Company during the period set
forth below in an aggregate principal amount not to exceed $50,000,000.00 at any
one time outstanding (the “Commitment”). Within the limits of the Commitment,
the Company may borrow, repay and reborrow.

     SECTION 2. Purpose. The purpose of the Commitment is to finance working
capital needs.

     SECTION 3. Term. The term of the Commitment shall be from the date hereof,
up to and including May 21, 2004, or such later date as CoBank may, in its sole
discretion, authorize in writing.

     SECTION 4. Interest. The Company agrees to pay interest on the unpaid
balance of the loans in accordance with one or more of the following interest
rate options, as selected by the Company:

          (A) Base Rate Option. At a rate per annum at all times equal to the
Base Rate. For the purposes hereof, Base Rate means that rate in effect from day
to day defined as the “prime rate” as published from time to time in the Eastern
Edition of The Wall Street Journal as the average prime lending rate for
seventy-five percent (75%) of the United States’ thirty (30) largest commercial
banks, or if The Wall Street Journal shall cease publication or cease publishing
the “prime rate” on a regular basis, such other regularly published average
prime rate applicable to such commercial banks as is acceptable to the Lender in
its reasonable discretion. Loans for which the Base Rate option is selected are
referred to herein as “Base Rate Loans”.

          (B) LIBOR. At a fixed rate per annum equal to “LIBOR” (as hereinafter
defined) plus 1%. Under this option: (1) rates may be fixed for “Interest
Periods” (as hereinafter defined) of 1 month as selected by the Company; (2)
amounts may be fixed in increments of $100,000.00 or multiples thereof; (3) the
maximum number of fixes in place at any one time shall be 10; and (4) rates may
only be fixed on a “Banking Day” (as hereinafter defined) on 3 Banking Days’
prior written notice. For purposes hereof: (a) “LIBOR” shall mean the rate
(rounded upward to the nearest sixteenth and adjusted for reserves required on
“Eurocurrency Liabilities” (as hereinafter defined) for banks subject to “FRB
Regulation D” (as herein defined) or required by any other federal law or
regulation) quoted by the British Bankers Association (the “BBA”) at 11:00 a.m.
London time 2 Banking Days before the commencement of the Interest Period for
the offering of U.S. dollar deposits in the London interbank market for the
Interest Period designated by the Company; as published by Bloomberg or another
major information vendor listed on BBA’s official website; (b) “Banking Day”
shall mean a day on which CoBank is open for business, dealings in U.S. dollar
deposits are being carried out in the London interbank market, and banks are
open for business in New York City and London, England; (c) “Interest Period”
shall mean a period commencing on the date this option is to take effect and
ending on the

 



--------------------------------------------------------------------------------



 



numerically corresponding day in the next calendar month as the case may be;
provided, however, that: (i) in the event such ending day is not a Banking Day,
such period shall be extended to the next Banking Day unless such next Banking
Day falls in the next calendar month, in which case it shall end on the
preceding Banking Day; and (ii) if there is no numerically corresponding day in
the month, then such period shall end on the last Banking Day in the relevant
month; (d) “Eurocurrency Liabilities” shall have meaning as set forth in “FRB
Regulation D”; and (e) “FRB Regulation D” shall mean Regulation D as promulgated
by the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended.

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed for periods expiring after
the maturity date of the loans. All elections provided for herein shall be made
electronically (if applicable), telephonically or in writing and must be
received by CoBank not later than 12:00 Noon Company’s local time in order to be
considered to have been received on that day; provided, however, that in the
case of LIBOR rate loans, all such elections must be confirmed in writing upon
CoBank’s request. Interest shall be calculated on the actual number of days each
loan is outstanding on the basis of a year consisting of 360 days and shall be
payable monthly in arrears by the 20th day of the following month or on such
other day in such month as CoBank shall require in a written notice to the
Company; provided, however, in the event the Company elects to fix all or a
portion of the indebtedness outstanding under the LIBOR interest rate option
above, at CoBank’s option upon written notice to the Company, interest shall be
payable at the maturity of the Interest Period.

     SECTION 5. Promissory Note. The Company promises to repay the unpaid
principal balance of the loans on the last day of the term of the Commitment. In
addition to the above, the Company promises to pay interest on the unpaid
principal balance of the loans at the times and in accordance with the
provisions set forth in Section 4 hereof. This note replaces and supersedes, but
does not constitute payment of the indebtedness evidenced by, the promissory
note set forth in the Supplement being amended and restated hereby.

     SECTION 6. Amendment Fee. In consideration of the amendment, the Company
agrees to pay to CoBank on the execution hereof a fee in the amount of
$27,500.00.

     IN WITNESS WHEREOF, the parties have caused this Supplement to be executed
by their duly authorized officers as of the date shown above.

     
CoBANK, ACB
  CHS Inc.
 
   
By:
  By:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
   
Title:
  Title:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 